DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
Status of Claims
Claims 1-5, 8 and 9 are pending and under examination.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicant’s arguments, see pages 4-6 in the remarks, filed November 11, 2020 and page 4 in the remarks filed December 18, 2020, with respect to the rejections of claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann et al. (US 8,637,640 B2; Jan. 28, 2014; cited in the IDS filed 04/24/19) in view of Siekmann et al. (US 8,642,737 B2; Feb. 4, 2014) have been fully considered and are persuasive. Therefore, the rejection  has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Siekmann et al. (US 8,637,640 B2; Jan. 28, 2014; cited in the IDS filed 04/24/19) in view of Siekmann et al. (US 8,642,737 B2; Feb. 4, 2014) in view of the teachings of subject population and dosing pattern taught by Siekmann et al. (‘640) and Siekmann et al. (‘737). See the new rejection basis below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection basis is new as necessitated by amendment.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Siekmann et al. (US 8,637,640 B2; Jan. 28, 2014; cited in the IDS filed 04/24/19) in view of Siekmann et al. (US 8,642,737 B2; Feb. 4, 2014).
The instantly claimed invention is directed to multiple administrations of a polysialic acid (PSA) modified FVIII to a human with a hemorrhagic defect in an amount effective to reduce or eliminate one or more symptoms of the hemorrhagic defect wherein the PSA modified FVIII is administered to the human not more than once every 4 days, not more than once every 5 days, not more than once every 6 days, not more than once every 7 days, not more than once every 8 days, not more than once every 9 days, or not more than once every 10 days. The claimed PSA has a molecular weight of 5-25 kDa and the claimed PSA-modified FVIII comprises an amino oxy linker between the PSA and the FVII wherein the aminooxy linker is attached to an oxidized carbohydrate of the PSA-modified FVIII in a reaction catalyzed by m-toluidine.
Siekmann et al. (‘640) teach administering a PSA-FVIII conjugate (PSA modified FVIII) to FVIII deficient mice (mammals; a model of severe human hemophilia A; hemorrhagic defect) to increase FVIII concentration in said mice (eliminate a symptom of hemophilia A) (see col. 27, lines 6-45). The PSA has a molecular weight of 18.8 kDa (about 20 kDa; see col. 24, lines 40-61). The PSA-FVIII conjugate taught by Siekmann et al. (‘640) is an aminooxy-PSA prepared (see Siekmann et al., col. 22, lines 38-47 and col. 24, lines 40-61). 
Siekmann et al. (‘640) do not expressly teach the PSA-modified FVIII comprises an amino oxy linker between the PSA and the FVII wherein the aminooxy linker is attached to an oxidized carbohydrate of the PSA-modified FVIII in a reaction catalyzed by m-toluidine, do not expressly teach multiple administrations of the PSA-FVIII conjugate wherein the conjugate is 
The teachings of Siekmann et al. (‘737) are directed to the conjugation of polymers to proteins to improve the proteins’ pharmacodynamics and/or pharmacokinetic properties while minimizing the costs associated with the various reagents and the health risks to the patient recipients when the conjugation reaction is catalyzed by a nucleophilic catalyst (see e.g., col. 2, lines 50). Siekmann et al. (‘737) teach a PSA modified FVIII comprising an aminooxy linker between the PSA and the FVIII wherein the aminooxy linker is attached to an oxidized carbohydrate of the PSA-modified FVIII in a reaction catalyzed by m-toluidine wherein the PSA has a molecular weight of 20 kDa (mean molecular weight of about 20 kDa) (see col 74, lines 5-35; col. 78, line 30 – col. 81, line 44). Siekmann et al. (‘737) teach the PSA-modified FVIII shows a specific activity of >70% in comparison to native rFVIII (see col. 79, lines 4-5; col. 81, line 42). Siekmann et al. (‘737) teach administering the conjugates of the invention described therein to a human (mammal) in an effective amount that is a dose suitable for treating a mammal having a bleeding disorder described therein (see col. 58, lines 40-45 and lines 56-60). Siekmann et al. (‘737) further teach the treatment choice of the management of hemophilia A (bleeding disorder; hemorrhagic defect) is replacement therapy with plasma derived or rFVIII concentrate (see col. 53, lines 1-5).  
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the PSA-modified FVIII taught by Siekmann et al. (‘737) for the PSA-FVIII of Siekmann et al. (‘640) to arrive at the presently claimed invention. The artisan of ordinary skill would have been motivated to do so with a reasonable expectation of success because the PSA-modified FVIII taught by Siekmann et al. (‘737) shows a specific activity of 
With regard to the claimed dosing regime and pattern, both Siekmann et al. (‘640) and Siekmann et al. (‘737) teach multiple administrations of the compositions comprising the blood protein conjugates described therein can be carried out with the dose levels and pattern being selected by the treating physician dependent on the type of the disease to be treated, the severity and cause of the disease, wherein the drug is administered for preventative or therapeutic purposes, previous therapy, patient’s clinical history and response to the drug and the discretion of the attending physician (see Siekmann et al. (‘640)  col. 13, lines 42-51 and Siekmann et al. (‘737) col. 59, lines 5-13, respectively). Thus, from the teachings of Siekmann et al. (‘640) and Siekmann et al. (‘737), it is evident that Siekmann et al. (‘640) and Siekmann et al. (‘737) recognize the dosing pattern is a result effective variable since the pattern effects the efficacy of the drug and treatment in the patient in need of the administered drug. Therefore, it would have been obvious to optimize the dosing pattern to have any appropriate pattern including not more than once every 5, 6, 7, 8, 9, or 10 days in order to achieve a particular desired therapeutic efficacy in the treating hemorrhagic defect in the patient in need thereof.

Regarding present claims 2, 3, and 5, it has been held that products of identical chemical composition can not have mutually exclusive properties; thus if the prior art teaches the identical chemical structure, the properties claimed are necessarily present. MPEP §2112.01. The PSA modified FVIII of Siekmann et al. (‘737) is taught to be prepared in the same manner as that described in the instant specification (see e.g., [00124] in the specification); thus if the prior art teaches the identical chemical structure, the properties claimed are necessarily present. 
Regarding present claims 4 and 9, the PSA of Siekmann et al. (‘737) has a molecular weight of 20 kDa (mean molecular weight of about 20 kDa).
Regarding present claim 8, Siekmann et al. (‘737) teach rFVIII (see col. 27, lines 6-45) and further teach FVIII is synthesized as a single chain precursor with the domain structure of A1-A2-B-A3-C1-C2 and is synthesized as a recombinant protein (rFVIII) (see col. 53, lines 19-30). It has been held that products of identical chemical composition can not have mutually exclusive properties; thus if the prior art teaches the identical chemical structure, the properties claimed are necessarily present. MPEP §2112.01. Therefore, with regard the claimed limitation the modified FVIII binds to VWF or LRP1 with a lower binding affinity as compared to 
Therefore, at the time of the effective filing date, the presently claimed invention was prima facie obvious to one ordinary skill in the art.
Claim Objection
Response to Arguments: The objection to claim 1 has been withdrawn as necessitated by amendment.
Conclusion
No claim is allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658